i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00217-CV

                                       E.E. HOOD & SONS, INC.,
                                              Appellant

                                                      v.

                  Matias Chapa PEREZ and Sonia San Juanita Sanchez Chapa,
      Individually and on behalf of Matias Chapa Sanchez, Daisy Amaranti Chapa Sanchez,
                           and Deyra Natalie Chapa Sanchez, Minors
                                            Appellees

                     From the 293rd Judicial District Court, Dimmit County, Texas
                                 Trial Court No. 06-10-10496-DCV
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

DISMISSED; JOINT MOTION TO DISMISS GRANTED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX . R. APP .

P. 42.1(a)(2). Because the motion does not disclose an agreement of the parties regarding assessment

of costs, we order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent agreement

of the parties, costs are taxed against appellant).

                                                           PER CURIAM